Title: Joshua Gilpin to James Madison, 30 August 1827
From: Gilpin, Joshua
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Kentmere near Wilmington
                                
                                August 30th 1827.
                            
                        
                        I do not feel myself at liberty to give a letter of introduction to you to any one, but perhaps in the case
                            of a son you will forgive the intrusion and Mrs. Madison may with her accustomed goodness ensure my pardon. My son indeed
                            making the southern tour feels the desire so common to your countrymen of enjoying once in his life the happiness of
                            seeing Mrs Madison and yourself and I cannot resist the propensity to aid in his indulging so laudable an ambition: he
                            has I believe other letters and might escape without mine, but it gives me an opportunity which I could not resist of
                            presenting to Mrs. Madison and yourself my most sincere respects, and my deep impressions of your goodness. I have the
                            honor to subscribe myself, Your very devoted Hb Servt.
                        
                            
                                Josa: Gilpin
                            
                        
                    